April 4, 1941. The opinion of the Court was delivered by
This appeal is from an order granted by his Honor, Judge G. Duncan Bellinger, of date September 30, 1940, wherein the appellants, Employers' Group and Palmetto Theaters, were denied a stay of execution and directed to pay compensation to claimants-respondents under the Workmen's Compensation Act, Act July 17, 1935, 39 St. at Large, p. 1231. The appeal was taken by the appellants in order to preserve *Page 402 
and protect their rights pending the determination by the Supreme Court of the identical question in the same action and between the same parties, which arose out of the issuance of a rule directed to the claimants to show cause why they should not be enjoined from proceeding further against the present appellants until the final determination of the appeal in the main case. A full historical statement of the matter will be found reported in McDonald v. Palmetto Theaters,196 S.C. 38, 11 S.E.2d 444, which decision was filed November 13, 1940, adjudging the question now involved in favor of the appellants.
In a later decision in the main case, involving the merits, between the same parties, 13 S.E.2d 602, filed January 13, 1941, the case was decided in favor of the present appellants, Employers, Group and Palmetto Theaters.
Under the authority of McDonald v. Palmetto Theaters,196 S.C. 38, 11 S.E.2d 444, the judgment of the Circuit Court, of date September 30, 1940, is reversed.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES CARTER and BAKER and MR. ACTING ASSOCIATE JUSTICE G.B. GREENE concur.